Citation Nr: 0601377	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 until his 
retirement in October 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

When this case was before the Board in September 2004, some 
of the issues on appeal were decided and the issue of 
entitlement to service connection for a left elbow disability 
was remanded for further development.  The development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDING OF FACT

The veteran does not have a current left elbow disability 
which is related to his active service.


CONCLUSION OF LAW

A left elbow disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that the veteran was provided the 
required notice by means of a October 2004 letter from the 
agency of original jurisdiction.  Although the originating 
agency did not specifically request the veteran to submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.

The Board also notes that the veteran's service medical 
records, private medical records, and VA treatment records 
have been obtained.  Furthermore, the veteran has been 
provided appropriate VA medical examinations.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of this claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.


Factual Background

The veteran's service medical records indicate that the 
veteran had cellulitis of the elbow in August 1990.  Later in 
August 1990 the cellulitis was noted to be resolved.  The 
veteran's August 1990 discharge examination report indicates 
that the veteran had no disability of the upper extremities.

No complaints or findings related to the left elbow were 
recorded in reports of VA examinations in February 1991 and 
June 1993.

A December 1995 VA outpatient treatment record notes that the 
veteran had effusion of the left elbow.  A January 1996 
record indicates that the veteran had left elbow olecranon 
bursitis.  In April 1996, the veteran underwent excision of a 
left olecranon bursa at a VA facility.

A VA examination report dated in January 1999 includes a 
diagnosis of postoperative left elbow surgery with lack of 
endurance and normal range of motion.  The record reveals 
that the actual examination of the veteran was conducted in 
December 1998.

On VA examination in April 2002 it was noted that the veteran 
was status post excision of the left olecranon bursa for 
chronic olecranon bursitis with no residuals.  The examiner 
opined that it was very, very unlikely that the veteran's 
left elbow pathology was related to service.  In December 
2002, the VA examiner submitted an addendum to his April 2002 
examination report.  The VA physician noted that the veteran 
had left elbow cellulitis in service, and that the veteran 
developed left olecranon bursitis after service.  The VA 
physician then opined that the veteran's post service left 
elbow disability was not related to the inservice left elbow 
pathology.  In November 2003, the VA physician again reviewed 
the veteran's records.  He opined that there was absolutely 
no relationship or connection, medically, between the 
cellulitis of the soft tissues of the elbow and chronic 
olecranon bursitis.  He then reiterated that the bursitis and 
the surgery required for the bursitis were in no way related 
to the elbow infection.  He noted that there was documented 
evidence that the cellulitis was totally cured in service.

On VA examination in January 2004 the veteran was noted to 
have a normal left elbow.  In a February 2004 addendum, the 
VA physician provided an opinion that, at first, seems to 
indicate that the veteran has left elbow disability due to 
service, but then finishes with a statement that seems to 
indicate that the veteran's left elbow bursal cyst was 
unrelated to service.  In April 2004, this VA physician 
clarified that it was his opinion that the veteran's left 
elbow condition was unrelated to service.

The veteran's medical records were reviewed by a different VA 
physician in April 2005.  This physician noted that he had 
reviewed the veteran's records completely.  It was his 
opinion that the veteran's left elbow cellulitis completely 
resolved during service, and that the veteran's post service 
left elbow condition was unrelated to service.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In this case there is no medical evidence supporting the 
proposition that the veteran's current left elbow disability 
is related to service.  While the February 2004 VA opinion is 
not particularly clear, the VA examiner who wrote that 
opinion clarified in April 2004 that it was his medical 
opinion that the veteran's current left elbow disability is 
unrelated to service.  In fact, all of the medical opinions 
addressing the etiology of the veteran's left elbow 
disability are against the claim.

The evidence of a nexus between the veteran's current left 
elbow disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Since the preponderance of the evidence demonstrates that the 
veteran's current left elbow disability is unrelated to 
service, service connection for a left elbow disability must 
be denied.




ORDER

Entitlement to service connection for a left elbow disability 
is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


